DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
Response to Amendment / Status of Claims
	The amendment filed on 09/07/2022 has been entered. Claim(s) 2-3 and 7-8 are canceled. Claims 1-2 have been withdrawn from consideration. Claim(s) 5-6 remain pending and have been examined below. The limitation of “a chuck mechanism” is still interpreted under 35 U.S.C. 112(f) as applied in the Office action dated 07/05/2022.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. The Applicant has argued that the prior art cited in the Office action dated 07/05/2022 does not teach the amended limitations in claim 5. The arguments are moot because the new ground of rejection does not rely upon the previously cited prior art (Priewasser, Seddon, and Kagamida) to teach the amended portion of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Priewasser (US Patent No. 9,437,439) in view of Seddon (US Patent No. 10,685,863), hereinafter referred to as Priewasser and Seddon, respectively.
	Regarding claim 5 (currently amended), Priewasser discloses an apparatus for manufacturing a semiconductor device (col 4, line 9, 25), comprising: 
	a chuck (fig 3, 4) on a vertical spindle (col 4, line 40-41, 4 is rotatable about 4a) for supporting a semiconductor device wafer (fig 3, 25 is on 4) with the semiconductor device surface down (fig 3, 25 is face down) and rotating the semiconductor device horizontally (fig 3, 4 rotates about 4a); 
	a rotating blade (fig 3, 14) which is rotated horizontally on a vertical spindle (fig 3, 14 is rotated about 8), to trim a circumferential side surface of the semiconductor device wafer (col 4, lines 46-57, 14 trims 11 which is part of 25); 
	wherein an outer peripheral grinding wheel surface of the rotating blade is thinner than the semiconductor device wafer (fig 3, 14 is thinner than 25 and col 4, lines 46-57, 14 has thickness t1);
	the vertical spindle (8) is journaled by a bearing provide at an upper portion of the vertical spindle (fig 2, 10).
	Priewasser does not explicitly disclose a vacuum chuck for absorbing the semiconductor device wafer; 
	an ultrasonic vibration device for applying an ultrasonic wave to the vertical spindle of the rotating blade;
	the vertical spindle is journaled by bearings provided at an upper portion and a lower portion of the vertical spindle, and 
	the rotating blade is connected to the vertical spindle between the bearings provided at the upper portion and the lower portion of the vertical spindle.
	Regarding the vacuum chuck and the ultrasonic vibration device, Seddon teaches an apparatus for manufacturing a semiconductor device, comprising: 
	a chuck mechanism for adsorbing a semiconductor device wafer with its device surface down and rotating it horizontally (col 3, lines 16-19, and col 5, lines 9-10, 4/40 is a vacuum chuck and is recognized as being functionally equivalent to the vacuum chuck in the instant application); 
	a rotating blade (col 5, lines 11-22, 46 is a grinding wheel) which is rotated horizontally by a vertical spindle (col 5, lines 11-22, 50), the semiconductor device wafer adsorbed by the chuck mechanism and rotated horizontally (col 3, lines 32-35, 16 is coupled to 4/40, and allows the chuck to rotate while also keeping vacuum); and 
	an ultrasonic vibration device for applying an ultrasonic wave to the vertical spindle (col 5, lines 11-22, 34 is directly coupled with 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priewasser with the teachings of Seddon to incorporate the vacuum chuck because the use of a vacuum chuck reduces waste and processing time without having to change out removable films or materials to retain the wafer on the chuck. Further, per MPEP 2143(I)(A), it has been held that the combination of old elements is held to be obvious over the prior art. Where in the instant case to include the vacuum chuck as taught by Seddon in the system of Priewasser, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the vacuum chuck as taught by Seddon in the system of Priewasser because the claimed invention is merely a combination of old elements, the elements being the vacuum portion into the chuck portion. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of Priewasser would have a vacuum chuck to retain the wafer on the chuck.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Priewasser with the teachings of Seddon to incorporate the ultrasonic vibration device directly coupled to the vertical spindle because the ultrasonic device assists with the breakdown of the material of the wafer by increasing the life of the grinding wheel (col 5, lines 10-21 and col 4, lines 1-10, summarized).
	Regarding the vertical spindle being journaled by bearings provided at an upper portion and a lower portion of the vertical spindle, Stocker teaches in figure 3, an apparatus for manufacturing a semiconductor device, comprising:
	a rotating blade (16) which is rotated by a spindle (34), to trim a circumferential side surface of the wafer (33a/33b is used to trim the side surface of the wafer 12); and
	the spindle (34) is journaled by bearings (60 and 62) on either side of the spindle (60 is on a first side of 16 and 62 is on a second side of 16, opposite the first side),
	the rotating blade (16) is connected to the spindle (34) between the bearings (60 and 62) provided on either side of the spindle (16 is on 34 and is between 60 and 62).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Priewasser with the teachings of Stocker to incorporate the bearings to be on either side of the rotating blade because this allows the blade to move in an oscillating motion relative to the wafer (col 7, lines 63-65, summarized) which provides constant force of the grinding wheel to the wafer (abstract, summarized). 
	Regarding claim 6 (Original), Priewasser as modified further discloses the apparatus for manufacturing the semiconductor device according to claim 5, wherein a cup grinding wheel (fig 8, 44) for processing a back surface of the semiconductor device wafer trimmed by the rotating blade to thin the semiconductor device wafer is provided above the chuck mechanism (col 6, lines 47-64, 44 trims the back surface of 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723